PER CURIAM.
This matter comes before us on appeal and cross-appeal from a property division ordered by the superior court following the divorce of the parties.
After careful review of the record in light of the claimed errors, we conclude that in dividing the property owned by the parties the trial court did not abuse its discretion. Moore v. Moore, 499 P.2d 300 (Alaska 1972); Ross v. Ross, 496 P.2d 662 (Alaska 1972); Vanover v. Vanover, 496 P.2d 644 (Alaska 1965); Groff v. Groff, 408 P.2d 998 (Alaska 1965); McSmith v. McSmith, 387 P.2d 454 (Alaska 1963); Crume v. Crume, 378 P.2d 183 (Alaska 1963); Rhodes v. Rhodes, 370 P.2d 902 (Alaska 1962); Merrill v. Merrill, 368 P. 2d 546 (Alaska 1962).
The decision of the superior court is affirmed.